Citation Nr: 1201630	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-23 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for cold injury residuals of the big toes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of hearing loss and cold injury residuals are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was a member of an infantry unit, noise exposure is conceded.

2.  When resolving all doubt in the Veteran's favor, tinnitus began in service.  



CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

After reviewing the evidence of record and when resolving doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  At the outset, the Board notes that he served in an infantry unit in Korea and noise exposure during service in conceded.  

Next, while tinnitus was not shown in service or for many years thereafter, tinnitus is generally a subjective sensation that cannot be objectively identified.  In light of his subjective complaints, the Board finds that a current tinnitus disability is present.  

Further, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms of tinnitus because this requires only personal knowledge as it comes to him through his senses and is a subjective sensation.  Layno, 6 Vet. App. at 470.  He has indicated that he experienced symptoms of tinnitus beginning in service.  As in-service noise exposure has been conceded and as he is competent to testify to the ringing in his ears, the benefit of the doubt is afforded to the Veteran and service connection for tinnitus is warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for tinnitus is granted.  


REMAND

With respect to the remaining claims, the Board finds that a remand is needed.  As it relates to the claim of service connection for hearing loss, the Board notes that the Veteran has indicated that during his period of service a rifle that he fired exploded in close proximity to his ear.  

In support of his claim, he submitted a statement from a person who served with him.  Specifically, in a February 2008 letter, P. C. indicated that he and the Veteran were in Korea at the same time and that during his time there, the Veteran had a shotgun blow up in his hands causing severe damage to his left ear.  

At the time of his April 2011 hearing, the Veteran reported that he had had ringing in his ears since his separation from service.  He noted having a steam-like noise in his ears since that time.  He has also stated that he has had hearing loss throughout the years.  

Subsequent to the hearing, the Veteran submitted the results of a May 2011 private audiological examination.  Although this evidence has not been waived from RO consideration, as the issue is being remanded, the RO will have an opportunity to consider it in the first instance.

As it relates to the claim of service connection for cold injury residuals of the toes, the Board notes that the Veteran has indicated and testified as to his belief that he currently had cold injury residuals as a result of exposure to the cold while stationed in Korea.  In his February 2009 statement, P. C. also indicated that the Veteran suffered from frostbite injury to two toes while he was stationed with the Veteran in Korea.  He has reported having pain and cold in his feet from the time of his period of service to the present day.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

The Veteran has not been afforded examinations as it relates to his claims of service connection for hearing loss or cold injury residuals.  Based upon the above, examinations are warranted.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine the etiology of any current bilateral hearing loss.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder should be made available to the examiner for review and the examiner should note such review in the report.  The examiner is asked to address the following:  

* Is hearing loss currently shown?
* If hearing loss is shown, is it at least as likely as not (50 percent probability or greater) that hearing loss is related to the Veteran's period of active service?  

The examiner is asked to assume in-service noise exposure in rendering his or her opinion.  The examiner should provide rationale for any opinion offered. 

In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.  

2.  Schedule the Veteran for an examination to determine the etiology of any current cold injury residuals to the toes.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder should be made available to the examiner for review and the examiner should note such review in the report.  The examiner is asked to address the following:  

* Are cold injury residuals to the toes shown?  
* If cold injury residuals are shown, is it at least as likely as not (50 percent probability or greater) that any current cold injury residuals of the toes are related to the Veteran's period of active service?  

The examiner is informed that the Veteran was treated for "unguis incarnates" (an ingrown toe nail) in December 1955 and March 1957.  The examiner is asked to state whether this finding is consistent with a frostbite injury.  The examiner should provide rationale for any opinions offered. 

In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.  

3.  Ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


